Order entered September 21, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00703-CV

  JASON MARTINEZ AND HOLLY WOODARD MARTINEZ, Appellants
                           V.
               ICAN FINANCIAL, INC., Appellee

               On Appeal from the 101st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-21-09112
                                  ORDER

      Although directed to file written verification they had paid or made

arrangements to pay for the reporter’s record and cautioned that failure to comply

by September 13, 2021 could result in the appeal being submitted without that

record, appellants have failed to comply.         See TEX. R. APP. P. 37.3(c).

Accordingly, we ORDER the appeal submitted without the reporter’s record. See

id.

      As the clerk’s record has been filed, we ORDER appellant’s brief be filed

no later than October 11, 2021.

                                            /s/    BONNIE LEE GOLDSTEIN
                                                   JUSTICE